 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     TAMMY S.,
 8
                               Plaintiff,                  CASE NO. C18-5698 BAT
 9
            v.                                             ORDER AFFIRMING THE
10                                                         COMMISSIONER’S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,                      AND DISMISSING WITH PREJUDICE
11
                               Defendant.
12

13          Plaintiff appeals the denial of her application for Supplemental Security Income. She

14   contends the ALJ erred by (1) failing at step two of the sequential analysis to list rheumatoid

15   arthritis and fibromyalgia as severe impairments; (2) discounting plaintiff’s symptom testimony;

16   and (3) discounting the lay witness statements by plaintiff’s mother and plaintiff’s daughter.

17   Dkt. 14, at 1–2. The Court AFFIRMS the Commissioner’s final decision and DISMISSES the

18   case with prejudice.

19                                           BACKGROUND

20          Plaintiff is currently 47 years old, has a high-school education, and has worked as a

21   demonstrator, cashier, and kitchen helper. In 2015, she applied for SSI benefits, eventually

22   amending her alleged onset day of disability to April 1, 2015. After her application was denied

23   initially and on reconsideration, the ALJ conducted a hearing in December 2016. Tr. 63–109.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 1
 1          In an October 2017 decision, the ALJ determined at step one of the five-step evaluation

 2   process that plaintiff had not engaged in substantial gainful activity since the alleged onset date,

 3   and at step two that plaintiff had five severe impairments: degenerative joint disease of the left

 4   knee, obesity, anxiety disorder, depressive disorder, and gastrointestinal symptoms

 5   disorder. Tr. 19. After determining at step three that those impairments did not meet or equal the

 6   requirements of a listed impairment, the ALJ assessed a residual functional capacity (“RFC”)

 7   of light work with physical, mental, and social limitations. Tr. 22–23. The ALJ determined at

 8   step four that plaintiff could not return to past relevant work and at step five that jobs exist in

 9   significant numbers in the national economy that plaintiff can perform. Tr. 29–30. The ALJ

10   therefore found that plaintiff was not disabled.

11          In April 2018, i.e., six months after the ALJ issued her October 2017 decision, plaintiff

12   submitted additional medical records dated between February 2017 and March 2018 to the

13   Appeals Council in order to “confirm the diagnosis of rheumatoid arthritis since February 2017.”

14   Tr. 442. Counsel provided no explanation for the tardy submission. Id. The Appeals Council

15   found that the records dated from February to September 2017 did not show a reasonable

16   probability of changing the outcome of the ALJ’s decision. Tr. 2. The ALJ found that the

17   remainder of the submitted medical records (dated March 2018) did not relate to the period at

18   issue. Nonetheless, in denying plaintiff’s request for review, the Appeals Council exhibited

19   plaintiff’s late-submitted records. See Tr. 39–61. The ALJ’s decision stands as the

20   Commissioner’s final decision. Tr. 16–31.

21                                              DISCUSSION

22          The Court will reverse the ALJ’s decision only if it was not supported by substantial

23   evidence in the record as a whole or if the ALJ applied the wrong legal standard. Molina v.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 2
 1   Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). The ALJ’s decision may not be reversed on account

 2   of an error that is harmless. Id. at 1111. Where the evidence is susceptible to more than one

 3   rational interpretation, the Court must uphold the Commissioner’s interpretation. Thomas v.

 4   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). Although she advances plausible theories, plaintiff

 5   has not demonstrated that the ALJ’s decision was unsupported by substantial evidence, was the

 6   result of harmful legal error, or was based on an unreasonable interpretation of the medical

 7   evidence.

 8           1. Step Two Consideration of Fibromyalgia and Rheumatoid Arthritis

 9           Plaintiff argues that the ALJ erred by failing to find at step two that fibromyalgia and

10   rheumatoid arthritis constituted severe impairments. This argument is unpersuasive because

11   plaintiff cannot show that any step-two error made by the ALJ was harmful.

12           Although plaintiff argues that the ALJ should have considered rheumatoid arthritis and

13   fibromyalgia at step two, she fails to demonstrate that the ALJ harmfully erred in assessing RFC

14   by failing to label those conditions as “severe.” Where step two is decided in the claimant’s

15   favor, as it was in this case, any error at step two is harmless if the plaintiff cannot show that

16   functional limitations from these impairments would have otherwise impacted the ALJ’s

17   analysis. Buck v. Berryhill, 869 F.3d 1040, 1048–49 (9th Cir. 2017). Plaintiff has not

18   demonstrated that harmful error exists merely by noting that rheumatoid arthritis is a chronic

19   condition and that fibromyalgia, by its very nature, involves a cycle of pain and fatigue. See Dkt.

20   21, at 3–4 (citing, in reply brief, the definition of fibromyalgia set forth in Revels v. Berryhill,

21   874 F.3d 648, 656 (9th Cir. 2017)). Plaintiff cites the evidence submitted for the first time to the

22   Appeals Council (evidence dated both before and after the decision) only to “confirm” that the

23   diagnoses of rheumatoid arthritis and fibromyalgia occurred during the relevant period. Dkt. 14,



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 3
 1   at 4 (citing Tr. 39–53). Plaintiff has identified no medical evidence that rheumatoid arthritis or

 2   fibromyalgia limited her in ways that the ALJ failed to account for in assessing RFC. The ALJ

 3   explicitly discounted the plaintiff’s limitations stemming from fibromyalgia. Tr. 29. Although

 4   the ALJ referred only to osteoarthritis rather than to rheumatoid arthritis, the ALJ nonetheless

 5   rejected the severity of plaintiff’s claimed limitations to her joints, referring with specificity to

 6   plaintiff’s left-knee functionality and complaints about other back and joint pain. Tr. 23–29.

 7           The Court finds to be harmless any error the ALJ committed at step two by not

 8   determining rheumatoid arthritis and fibromyalgia to be severe impairments.

 9           2. Discounting Plaintiff’s Symptom Testimony

10           Plaintiff argues that the ALJ rejected her symptom testimony without citing specific,

11   clear and convincing reasons. See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014). The

12   Court disagrees.

13           With respect to physical limitations, plaintiff testified that her back and joint pain, as well

14   as fatigue, prevented her from walking more than two blocks or being able to bend. Tr. 89, 97.

15   The ALJ discounted the severity of plaintiff’s physical complaints for at least two specific, clear

16   and convincing reasons. First, the ALJ noted that plaintiff was considered a good candidate for

17   physical therapy and was likely to make improvements through this kind of conservative

18   treatment. Tr. 24; see, e.g., Tr. 866 (rheumatologist suggesting possible diagnosis of rheumatoid

19   arthritis and recommending that for symptoms of fibromyalgia plaintiff engage in Tai Chi,

20   stretching, or low-impact exercise twice daily), Tr. 934 (physical therapist noting on August 30,

21   2016 that “Patient demonstrates good potential to achieve established goals to address the

22   documented impairments by participating in skilled physical therapy services.”); see Parra v.

23   Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (“[E]vidence of ‘conservative treatment’ is sufficient



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 4
 1   to discount a claimant's testimony regarding severity of an impairment.”) (citing Johnson v.

 2   Shalala, 60 F.3d 1428, 1434 (9th Cir.1995)). Second, the ALJ found that plaintiff’s complaints

 3   about the severity of her physical limitations were inconsistent with daily activities such as

 4   cleaning, rearranging furniture, walking a quarter-mile to her mailbox several times a week, and

 5   attending to household chores such as loading the dishwasher regularly and doing laundry

 6   weekly. Tr. 23–24; see, e.g., Tr. 348–49 (function report filled out by plaintiff), Tr. 933 (physical

 7   therapist noting on August 30, 2016: “Patient states she over[]did it cleaning and rearranging

 8   furniture yesterday[]; was down kneeling on knees[,] which really increased pain. Notes

 9   increased stiffness and locking because of this.”). Because two of the ALJ’s stated reasons for

10   discounting plaintiff’s testimony about physical limitations—conservative measures

11   recommended/expected to be effective and inconsistency with daily activities—were specific,

12   clear and convincing, the Court need not address the ALJ’s other reasons for discounting

13   plaintiff’s physical-symptom testimony. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

14   1155, 1162 (9th Cir. 2008) (including an erroneous reason among other reasons to discount a

15   claimant’s credibility does not negate the validity of the overall credibility determination and is

16   at most harmless error where an ALJ provides other reasons that are supported by substantial

17   evidence).

18          With respect to mental limitations, plaintiff testified that her anxiety and depression

19   prevented her from socializing or concentrating, even during leisure activities like watching

20   television, reading, or attending church. Tr. 90–92. The ALJ discounted plaintiff’s testimony

21   about the severity of her mental limitations because they were, among other reasons, inconsistent

22   with her daily activities and with the medical record that demonstrated the functional ability to

23   engage in simple, routine tasks at reasoning level 2 and with no public contact. Tr. 21–29. First,



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 5
 1   although plaintiff referred to an inability to engage in activities such as engaging socially,

 2   watching a television program all the way through, or reading for any sustained period, Tr. 90–

 3   92, plaintiff stated that she generally spends her morning watching television and listed her

 4   “Kindle” and “grandchildren” among her hobbies. Tr. 543, 836. Second, the ALJ gave great

 5   weight to non-examining state agency psychologist Sandra L. Lundblad, Psy.D., who opined that

 6   the record demonstrated that plaintiff could do serial 3s without error, perform basic household

 7   chores, and perform simple, routine, repetitive tasks. Tr. 27, 194. Although a non-examining

 8   physician’s opinion by itself may not constitute substantial evidence, here the ALJ cited the

 9   consistency of Dr. Lundblad’s opinion with other record evidence, such as the exam notes of

10   examining psychologist Peter A. Weiss, Ph.D., who noted below-average memory but enough

11   concentration to complete serial 3s without error, and general medical treatment notes that

12   plaintiff’s short and long-term memory was intact and she was engaged in the conversation. Tr.

13   27, 546, 955; see Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995). Because those two

14   reasons—inconsistency with daily activities and with the medical record—are specific, clear and

15   convincing, the Court need not examine the ALJ’s other stated other reasons for discounting

16   plaintiff’s testimony about the severity of her mental limitations. See Carmickle., 533 F.3d at

17   1162.

18           The Court finds that the ALJ’s decision to discount plaintiff’s symptom testimony was

19   supported by substantial evidence and was not the result of harmful legal error.

20           3. Discounting Lay Statements by Plaintiff’s Mother and Daughter

21           Plaintiff argues that the ALJ failed to cite germane reasons for discounting the lay

22   statements by plaintiff’s mother and daughter. See Carmickle v. Commissioner, SSA, 533 F.3d

23   1155, 1164 (9th Cir. 2008). The Court disagrees.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 6
 1           The ALJ discounted the lay statements of plaintiff’s mother and daughter because they

 2   referred to a severity of symptoms that was not supported by plaintiff’s own testimony. Tr. 28;

 3   compare Tr. 417 (mother’s statement) and Tr. 418–19 (daughter’s statement) with Tr. 348–49

 4   (function report filled out by plaintiff). The ALJ discounted the statements by plaintiff’s daughter

 5   about hand weakness and lower-extremity weakness as unsupported by the medical evidence. Tr.

 6   28; see, e.g., Tr. 191–92 (non-examining medical opinion regarding physical limitations). The

 7   ALJ cited germane reasons for discounting the lay statements by plaintiff’s mother and daughter.

 8           The Court finds that the ALJ’s decision to discount the lay statements by plaintiff’s

 9   mother and daughter was supported by substantial evidence and was not the result of harmful

10   legal error.

11                                            CONCLUSION

12           For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

13   DISMISSED with prejudice.

14           DATED this 31st day of May, 2019.

15

16                                                        A
                                                          BRIAN A. TSUCHIDA
17                                                        Chief United States Magistrate Judge

18

19

20

21

22

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 7
